1. B. A. Fortson owned a certain tract of land. In 1919 he sold off a portion to the applicant Caudell's predecessor in title. S. M. Fortson, the protestant, is the son of B. A. Fortson, and later obtained title to a part of his father's land which adjoined the tract previously sold to Caudell's predecessor in title, and a line between these two tracts of land is in dispute here. I think that a finding was authorized by the evidence that when Caudell's predecessor in title bought the property in question from the elder Fortson in 1919, that a surveyor by the name of Stone ran the line which bounded the Caudell tract which was being cut off and sold by the elder Fortson; that Stone, the surveyor made a plat of the Caudell tract; that Stone ran the line in question from a point which was marked by a poplar tree to a point on the creek which was marked as a corner by a stake; that between these two points, beginning at the poplar tree, Stone ran a straight line North 13 1/2 degrees East for a distance of 1462 feet to a stake; that a plat was made by such surveyor evidencing this fact, and the description in the deed to the Caudell tract was made a few days later and followed the description of the surveyor, Stone, as shown by his plat; that when the processioners here went to mark anew the disputed line they did not find such stake on the corner at the creek; and that the plat made by Stone said that relative to the poplar tree the corner stake on the creek had been at a certain point which the plat designated.
I think that if the stake had rotted away or had been removed and was no longer at the point where Stone by his plat said it marked this corner on the creek, that the processioners could, by *Page 283 
following the written instructions of the surveyor, Stone, which were given in the form of his plat, establish the point where Stone by his plat said the stake was when he ran the line to the Caudell tract, and thus establish the corner on the creek and mark it anew by putting up another stake or otherwise marking it, and then run a straight line between these two corners (in the absence of proof of acquiescence, adverse actual possession, etc.). The processioners were authorized to find that the turnrow (variously called a hedge or ditch) ran practically along this line as far as it went (about 100 yards), and had been acquiesced in for over seven years by both parties a being the line between the two tracts of land. While reference was made to the return of the processioners to the courses and distances in the deed and in the Stone plat, I interpret the processioners return as in effect saying that the line they marked anew was the same line which Stone had marked in 1919. I therefore think that the processioners were not running a new line, but were marking anew the old original line marked by Stone.
2. The judge's charge with reference to acquiescence, in the absence of a written request, was not cause for reversal.
3. I do not think there was evidence authorizing a charge on actual adverse possession. I therefore think this case should be affirmed.